Citation Nr: 0813939	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  07-01 908	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which, in 
pertinent part, denied entitlement to service connection for 
the above listed conditions.  

In August 2007, the veteran provided testimony at a hearing 
before the undersigned at the Pittsburgh RO.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his August 2007 hearing, the veteran testified that he 
had undergone treatment for his left shoulder condition and 
diabetes at the University Drive VA Medical Center (VAMC) in 
the 1960s and 1970s, and would be receiving additional 
treatment in September 2007.  While the claims folder does 
contain some records of treatment at the VAMC, these records 
are dated from July 2003 to October 2005.

The procurement of potentially pertinent VA medical records 
referenced by the veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, upon remand, additional 
records of VAMC treatment should be requested.

The Board also notes that under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83. 

The veteran is competent to state when the symptoms of his 
claimed left shoulder disability occurred.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).

The veteran contends that he injured his left shoulder during 
service in Germany when he fell into a hole while carrying a 
machine gun.  He also testified at his hearing that he saw 
his family doctor for this condition immediately after his 
separation from active duty service, was prescribed physical 
therapy, and also underwent treatment at the VAMC.  The 
veteran's report of in-service injury and continuity of 
symptomatology since service trigger VA's duty to obtain an 
examination.  An examination is needed to obtain a competent 
medical opinion as to the nature and etiology of the claimed 
current left shoulder condition.

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The RO or the AMC should obtain all 
records of treatment for diabetes 
mellitus or left shoulder disability from 
the University Drive VAMC for the period 
from 1963 to the present.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current left shoulder 
disability.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the veteran and 
conducting an examination the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current left shoulder disability had its 
onset in service or is otherwise the 
result of a disease or injury (including 
the veteran's claimed injury) in service.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

3.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



